In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2683 
JOHN W. DAWKINS, 
                                                             Applicant, 

                                   v. 

UNITED STATES OF AMERICA, 
                                                           Respondent. 
                      ____________________ 
                                      
                 On Motion for an Order Authorizing 
         the District Court to Entertain a Second or Successive 
                      Motion for Collateral Review 
                   ____________________ 
                                
       SUBMITTED JUNE 24, 2016 — DECIDED JULY 15, 2016 
                   ____________________ 

    Before WOOD, Chief Judge, and POSNER and HAMILTON, Cir‐
cuit Judges. 
   PER CURIAM. John Dawkins has filed an application pursu‐
ant  to  28  U.S.C.  § 2244(b)(3),  seeking  authorization  to  file  a 
successive motion to vacate under § 2255. Dawkins, who was 
sentenced  as  a  career  offender,  wants  to  challenge  his  sen‐
tence  under  Johnson  v.  United  States,  135  S. Ct.  2551  (2015), 
which  held  that  the  residual  clause  of  the  Armed  Career 
2                                                      No. 16‐2683 

Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii) is unconstitutionally 
vague. We assume for purposes of this opinion that Johnson 
also  invalidates  the  similar  residual  clause  in  the  career‐of‐
fender guideline.  
    Dawkins  was  convicted  of  bank  robbery,  18  U.S.C. 
§ 2113(a), and using a firearm in furtherance of a crime of vi‐
olence, id. § 924(c). He was sentenced as a career offender to 
262  months’  imprisonment. His classification as  a career of‐
fender  rests on Illinois convictions for aggravated  vehicular 
hijacking, 720 ILCS 5/18‐4 (1993), and residential burglary, 720 
ILCS 5/19‐3 (1985). He previously has been denied permission 
to  file  a  successive  § 2255  motion  under  Johnson  v.  United 
States, 135 S. Ct. 2551 (2015). See Dawkins v. United States, 809 
F.3d 953 (7th Cir. 2016). In denying the previous application, 
we concluded that residential burglary in Illinois is equivalent 
to generic burglary of a dwelling, which is enumerated as a 
crime of violence in the sentencing guidelines. See id. at 956; 
U.S.S.G. § 4B1.2(a)(2).  
    Dawkins again asks permission to challenge his sentence 
under  Johnson,  but  this  time  he  also  relies  on  the  Supreme 
Court’s recent decision in Mathis v. United States, No. 15‐6092, 
2016 WL 3434400 (U.S. June 23, 2016). In Mathis, the Supreme 
Court considered Iowa’s burglary statute, which forbids en‐
tering “an  occupied structure” without permission with the 
intent  to  commit  a  felony.  IOWA  CODE  § 713.1.  “Occupied 
structure” is defined by Iowa as “any building, structure, ap‐
purtenances to buildings and structures, land, water or air ve‐
hicle, or similar place adapted for overnight accommodation 
of persons, or occupied by persons for the purpose of carrying 
on business or other activity therein, or for the storage or safe‐
keeping  of  anything  of  value.”  Id.  § 702.12.  The  Supreme 
No. 16‐2683                                                           3 

Court first explained that the statute is broader than “generic 
burglary,”  which  is  enumerated  as  a  violent  felony  in  the 
Armed  Career  Criminal  Act,  18  U.S.C.  § 924(e)(2)(B)(ii). 
See Mathis, 2016 WL 3434400, at *5. The Court next considered 
how  Iowa  courts  interpret  this  statute  and  determined  that 
the  different  locations  are  not  alternative  elements  creating 
separate crimes, but instead are simply alternative means of 
violating a single locational element. See id. at *5, 10. So, the 
Court concluded, the district court’s reliance on a conviction 
for Iowa burglary cannot be saved by looking to charging pa‐
pers and considering whether the defendant actually burglar‐
ized  a  building  or  dwelling;  the  statute  is  nondivisible  and 
categorically not a violent felony. See id. at *4, 12. 
    Dawkins contends that Illinois’s burglary statutes are sim‐
ilarly  nondivisible  and  broader  than  generic  burglary.  He 
points out that the general burglary statute applies to entries 
into “a building, housetrailer, watercraft, aircraft, motor vehi‐
cle, railroad car, or any part thereof,” 720 ILCS 5/19‐1, and res‐
idential burglary can be committed by entering into a “house, 
apartment,  mobile  home,  trailer,  or  other  living  quarters,”  id. 
5/2‐6(b) (emphasis added). But even if Mathis does make a dis‐
trict court’s reliance on Illinois burglary suspect for purposes 
of the career‐offender guideline or ACCA, which we do not 
decide now, Dawkins asks for permission to bring this claim 
as part of a larger claim under Johnson. He has already been 
denied permission to file a successive § 2255 motion based on 
Johnson, so this claim is barred by 28 U.S.C. § 2244(b)(1). See 
Brannigan v. United States, 249 F.3d 584, 586–89 (7th Cir. 2001); 
Bennett v. United States, 119 F.3d 470, 471–72 (7th Cir. 1997).  
   Dawkins argues in his reply that Mathis provides an inde‐
pendent basis for authorization. He cites Alexander v. United 
4                                                         No. 16‐2683 

States, 121 F.3d 312 (7th Cir. 1997), for the proposition that any 
intervening change in the law would allow a successive ap‐
plication. This  proposition clearly  is not true,  and  Alexander 
does not say otherwise; only new rules of constitutional law, 
made retroactive by the Supreme Court, can provide a basis 
for  authorization.  See  28  U.S.C.  §§ 2255(h)(2),  2244(b)(2)(A); 
Alexander,  121  F.3d  at  314–15  (denying  application  because 
applicant did “not point to any new rule made retroactive by 
the Supreme Court and [did] not have new evidence showing 
his innocence”). Mathis did not announce such a rule; it is a 
case of statutory interpretation. An independent claim based 
on  Mathis  must  be  brought,  if  at  all,  in  a  petition  under  28 
U.S.C. § 2241. See Brown v. Caraway, 719 F.3d 583, 594–96 (7th 
Cir. 2013); In re Davenport, 147 F.3d 605, 611–12 (7th Cir. 1998). 
We note that any § 2241 petition would need to be filed in the 
district  where  the  petitioner  is  in  custody.  See  28  U.S.C. 
§ 2241(a); FED. R. APP. P. 22(a).  
  Accordingly,  we  DENY  authorization  and  DISMISS 
Dawkins’s application.